Russell, C. J.
1. In the present instance the insolvent bank was placed in the hands of the superintendent of banks on May 6, 1927, which was prior to the passage of the amendatory act of 1927 (Ga. L. .1927, pp. 195, 199) ; and as a consequence the distribution of the funds of the bank by the superintendent was governed by the provisions of the act of 1925, which were of force at the time that the bank was taken over by the superintendent.
2. Under the allegations of the petition and the agreed statement of facts, the petitioner was not entitled to either equitable or conventional subrogation.
3. The judge of the superior court, to whom the case was submitted for determination upon the law and facts without the intei'vention of a jury, did not err in holding that all items of the plaintiff’s claim should be classed as contractual liabilities and entitled to payment under subsection 5 of section 19 of article 7 of the banking act of 1925. (Ga. L. 1925, pp. 119, 129).

Judgment affirmed.


All the Justices concur.